                                                                      CLERK'
                                                                           S OFFICE U.S.DIST.COURT
                                                                             AT ROANOKE,VA
                                                                                  FILED

                  IN T H E U N ITED STATE S D ISTRICT C OU RT      JtlN 1 l2218
                  FO R TH E W E STE RN D ISTRICT O F W RGIN IA  JULIA Q DUDLEM LERK
                               ROAN O U D IW SIO N             BY:


LIN D A REN E CO DY ,

      Appellant                               CivilAction N o.7:19-M C-4

V.


CH RISTOPH ER M ICALE,                        By: M ichaelF.Utbansld
Chapter13 Ttustee,                                 ChiefU nited StatesDistrictJudge
      Appellee


                           M EM O M N D U M O PIN IO N

      O n Februaty 13,2019,appellantLindaRene Cody,proceeding p,tq .
                                                                  .K ,flled anodce of

appealin theU nited StatesBanknzptcy CourtfortheW estern D istdctofVitginia.In reCod

No.19-70043(Bankt.W .D.Va.filedlan.11,2019).ECF No.31.ShealsoSledamoéon for
leave to appeal,wllich w as docketed as a miscellançous case itlthis distdctcourt.Cod v.

V cale,No.7:19-MC-4 (W .D.Va.,flled Feb.14,2019),ECF Nô.1.On Febrtzary 22,2019,
Cody ftled am oéon forappoin% entofcounselin thiscasebecause sheisproceecling gcq K   .




and isseventr fivepercentdeaf.ECF N o.3.Forthereasonsdiscussed below,Cody'sm otion

forleave to appealthe dismissalofherbanktuptcy cause ofaction isD EN IED becàuse she

doesnotneed leave from thiscourtto appeal,and herm oéon forappointm entofcounselis

D E N IE D .

                                  BACKG RO U N D

      OnJanuary 11,2019,Cody flled aChapter13voluntarypetition.ECF No.1in In re
Lp-d-y,No.19-70043.OnJanuary 14,2019,thebankmlptcy courtentered adeficiency order,
                                                    f
                                                    y
nodng thatthe pedtion was flled withoutseveralnecessary form s and stadng thatthe ifthe

deficiencieswerenotcuredwithin fourteen daysthathercasewassubjectto disnaissal.On
January25,2019,Cody ftled severaldocumentsin responseto thedeficiencyorder.
      On January 28,2019,the City ofRoanoke,Virginia rftheCitf')fllpd amodon to
disrnissCody'sChapter13 banktnlptcypedtion forcausepursuantto 11U.S.C.j707 and to
declare thepetidon void gh initâo.ln thealtetnaéve,theCityasked the courtto rettoacdvely
                        ..




approve the sale by the City ofrealestate owned by Cody pursuantto Secdon 58.2-3965 ql

> .,CodeofVirginia(1950)asamended.An evidentiaryheadngwasheldin thematteron
February 4,2019.

      O n February 5,2019 the bankmlptcy courtentered an order disnnissing the petition.

The colzrtnoted thatthe peddon wasCody's fourth attem ptto preventthe sale ofapatcelof

realproperty she owns.The City had condem ned thepropel'ty asunsafe and unfitfozhum an

habitation in N ovem ber2015.Codytestz ed thatshe had condnued to livethete untilatleast

Japuary2016.Recordsshowed thatshehad notpaid realestatetaxeson theproperty since
2013 andowed atleast$8,158.77in taxesto theCity.
                                                                  :
      The City twiceattem pted to sellthe property fordelinquenttaxes,oncein Septem ber

2017 and once in M ay 2018.Both tim es Cody flled Chapter 13 banluuptcy pedtions and

stoppedthesales.Bothpeddonsweredismissedforfailureto fllerequited documentaéonand

ita the disnlissalofJuly 17,2018 the banknlptcy courtbarred Cody from ftling another
bankn'ptcypedtion for180 days,oruntilJanuary 13,2019.ECF N o.27 at2in In reCod ,
N o.19-70043.
       In Septem ber2018,the City sold the property and soughyconfirm adon ofthe sale in

RoanokeCityCircuitCourt.Priorto theCircuitCourt'sdecision,Cody appealed theJuly 17,
2018 orderdism issing herbanktnxptcy case and thiscourtdisnlissed thepedtion.In re Cod ,

No.7:18-CV-471 (W.D.Va.Nov.19,2018).By the Hme the Roanoke City CircuitCotut
confirm
     ,  ed the sale ofthe property on N ovem ber 28,2018,the buyer no longerwished to

ptoceed.with the sale.The City then obtained a dectee from theRoanoke City CitcuitCoutt

setdng asidethesale and authorizing the City to reselltheproperty.

       The City scheduled anothersale ofthepzopertyforJanuary 15,2019.Although 180
dayshad notpassed sinceCody'spteviouspetitionwasdisrnissed,sheftledthecurrentChapter

13petition onJanuary 11,2019.TheCitywentaheadwith thesaleofthepropertyand then
soughtto clisnnissCody'sbankruptcy petidon asvoid gh inido oralternaévely,asked foran

orderauthorizing the City'ssale ofthepropezty.

       The banktuptcy courtdisnnissed Cody'spedtion after m aldng a num ber ofhndings.

First,the courtfound that Cody's failure to sadsfy the requirements of 11 U.S.C.j 109
rendered her ineligible to be a debtor.She had not obtained the requisite counseling in the

180-dayperiodpziortothefilingofthepedtionitaaccordancewith11U.S.C.j109$)(1),but
had waited untilafter flling the petition to do so.The cotlrtfound itwascom pelled underJ-q

reW atson,332B.R.740,747 (Banltr.E.D.Va.2005),andln reLouredo,No.05-15846-55M
(Banlct.E.D .Va.N ov.16,2005),todisnnissthecase.Thecourtf'urtherdeternlinedthatCody
had notshown causeforflling herpeédon priorto theexpiradon ofthe180-dayperiod,which

also zeqlAit'ed dism issal.
       ln addidon,.
                  the courtfound thatCody'srepeated bankruptcy filingswete a continued

effortto thwart the City's atlem pt to exercise its rightsin connecdon wif.h the unpaid real

estatetaxeson herproperty.Herserialfllings,combined with iercondnued disregard ofthe
duéesand obligadonsim posedupon hezby theUnited StatesBankmlptcy Codeand thecourt's

priororderofdismissal,indicated thatthe petidon wasfzed in bad faith and wasan abuseof

theprovisionsoftheBankmlptcy Code.Finally,based on Cody'sresidenceatashelterand her

stated sourcesofincom e,the bankmlptcy courthad no reasonablebeliefthatCody would be

able to obtain conftrm ation ofaviable Chapter 13 plan.ECF N o.27 in In re Cod ,N o.19-

70043.

                                     D ISCU SSION

       Cody seeksleave from this cotutto flle an appealofthe bankmlptcy dism issal.As a

generalrtzle,United Statesdistrictcourtshavejurisdicdon to hearappealsfrom banktnlptcy
courtsoffinaljudgements,orders,and decreesentered in casesand proceedings.28U.S.C.j
158(a)(1).Peétionersarereqplired to seekleaveofcouztpriorto appealing someinterlocutory
ordersanddecrees.28U.S.C.j158(a)(3).A finalorderfffendslidgationandleavesnothingfor
the'courtto do butexecutethejudgment.'''Thomasv.Grisb ,556B.R.714,7180 .Md.
2016)(quoting Catlin v.United States,324 U.S.229,233 (1945)).An interlocutoryozdez
ffdecidessomeinteweningmatterthatrequiresotheracdontoenablethecotzrttoadjudicate
thecauseon themerits.''Id.N
                          rcitine
                                '?InreRood,426B.R.538,546$ (D.M d.2010)).Disnnissal
                                 -




ofabankruptcy caseisa finalorderbecause itTfdoom s the possibility ofa dischatge and the

other benefitsavailable to a debtorunder Chapter 13.77Bullard v.Blue H illsBank,135 S.Ct.

1686,1692-1693 (2015).

                                            4
      In tlziscase,the orderdism issing the banlrtnlptcy casew asûnal,ratherthan

interlocutory,becauseitdisnlissed Cody'speddon entirely.Thus,Cody doesnotneed to

obtnin leave to appealthedismissaland herrequestforleaveto appealthe dism issalis

D E N IE D .

      Cody also seeksappointm entofcounjelto representherin thisbankmlptcy appeal.

H owever,no provision oftheBanktnzptcy Code eitherrequi
                                                      y
                                                        resorallow sthe appointm entof

counselfora debtorappealing an adverseruling.ln re Eilerston,N o.3:96-600-178C,211

B.R.526,531(D.S.C.1997)(citingGraham v.Lennin ton,74B.R.967(S.D.lnd.1987)).
SeealsolnreVillanueva,No.RW T 09cv1443,2009WL 3379934 (Bankr.D.Md.2009)
(noe gthatabanlm pptcyproceedingisacivilmattetandtheteisnorighttoappointmentof
counselin acivilmatter).
      InEilerston,thecollrfnoted thatunder28U.S.C.j1915(d),acotuthasdiscredon to
appointcounselforan indigentpartyin acivilacéon,butitshould beallowed only in

excepdonalcases.However,itisnotclearthatj1915(d)appliestobanknlptcyproceedings.
SeeUnitedStatesv.lotas,409U.S.434,441(decliningto findthat28U.S.C.j1915(a)
appliestobanktnaptcyproceedings,butnotcliscussingj1915(d)).Evenifj1915(d)applies
tobanknlptcyproceedings,Codyhaspaidthefllingfeeandhasnotallegedindkency.In
addidon,although sheassertsthatsheisseventy-hvepercentdeaf,she hasnotstated any

factsto indicate thatherheqting losspreventsher from represendng herself.Finally,a

zeview ofhercasedoesnotrevealanyunusualcircumstancesthatwotzld jusdfythe
appoin% entofcounsel.A ccordingly,Cody'srequestforappointm entofcounselis

D E N IE D .


                                            5
                                  CON CLU SION

      Based on the foregoing,Cody'sm odonsfozleaveto file an appealand for

appointnentofcounsel,ECF N os.1 and 3,areD EN IE D .The Cletk isdirected to docket

thiscase asa banktnaptcy appealand enterabriefng order.



                                         Entered: o6/(o(z-c,tt
                                                             ?
                                                             '                          '
                                                      .                            ..       .
                                -.z .z       o.                            ,                    .
                                ($(         +.    .
                                                  .
                                                      ,

                                                      > '
                                                        ..
                                                                 ' '

                                                                 .
                                                                       .
                                                                       .       ;      .
                                                                                        j ,,
                                                                                   , . ..
                                                                                                    .       j
                                         MictmelF;Urbz'a,nslçi-...'.':'                                 '
                                         ChiefUnitedftatesDistrictludge




                                            6
